Citation Nr: 1131636	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1952 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Although the Veteran requested a videoconference Board hearing in September 2007, he subsequently withdrew his Board hearing request in April 2009.  See 38 C.F.R. § 20.704 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his current low back disability is related to active service.  He specifically contends that he injured his low back when he fell off of a truck during active service in 1953.  He also specifically contends that he continued to experienced a low back disability since his service separation.

The Veteran's service treatment records show that, on consultation completed as part of his re-enlistment physical examination in November 1955, he complained of intermittent pain in the midline of the lumbar spine.  He reported that he had pulled a muscle and injured his lumbar region in March 1953.  He also reported injuring his low back in November 1953 when he fell off of a truck.  The Veteran described his low back pain as a "nagging" pain which radiated in to the right inguinal region occasionally.  A hard bed relieved his low back pain and excessive walking or driving aggravated it.  Physical examination in November 1955 showed no spasm, splinting, deformity, or tenderness of the lumbar spine or over the sciatic nerves.  X-rays were normal.  The impressions were no disease found and possible back strain.  No treatment or therapy was indicated.

A review of the Veteran's re-enlistment physical examination in November 1955 shows that clinical evaluation of his spine was normal.  It was noted that the Veteran reported injuring his lumbar region in March 1953 when he stated that he "pulled [a] muscle."  It also was noted that the Veteran was asymptomatic at present.  The spine consultation completed on the same day as his re-enlistment physical examination was attached.  The Veteran also denied any relevant in-service medical history, although the reported lumbar injury in March 1953 was noted in the medical history report included with this re-enlistment physical examination.

The Veteran's service treatment records otherwise show no complaints of or treatment for a low back disability between his re-enlistment physical examination in November 1955 and his separation physical examination in April 1958.  At the Veteran's separation physical examination in April 1958, he denied any relevant in-service medical history.  Clinical evaluation of his spine was normal.  No relevant defects or diagnoses were noted.

The post-service evidence (VA and private treatment records) shows that the Veteran has been treated for a low back disability since his service separation.  For example, on VA outpatient treatment in October 2002, it was noted that the Veteran had reported for a routine visit.  His medical history included osteoarthritis.  The assessment included osteoarthritis which was stable.  On private outpatient treatment with Michael Vizcarra, M.D., in July 2005, the Veteran complained of left hip pain which had lasted for 3 weeks.  A history of a fall of 20 feet in 1954 was noted.  X-rays showed degenerative arthritic changes with disc disease at L3-4.  The assessment included degenerative joint disease of the lumbar spine.

In an April 2009 statement, the Veteran contended that his current back condition "is the result of the injury I sustained in service in 1953.  My service medical records clearly show that [injury] and when I reenlisted I mentioned that I had that condition."  He also stated, " I did not make a big issue of the back condition because I wanted to stay in service and I made no big issue of it when I was separated.  I dealt with my condition by myself for many years."

The Board observes that, to date, the Veteran has not been provided with a VA examination to determine the current nature and etiology of his low back disability.  The Board also observes that the duty to assist normally includes obtaining a medical opinion or examination when necessary to adjudicate an appellant's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted, the Veteran has contended that he was treated for low back problems during active service and continued to experience them since his service separation.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his low back disability.

The Board finally notes that, in statements on a VA Form 9 received at the RO in April 2009, the Veteran stated, " The only records of treatment that are available are what VA has."  Although this suggests that there are no more private treatment records available, the most recent VA treatment records are dated only through April 7, 2009.  It is not clear from a review of the claims file whether the Veteran has received VA outpatient treatment since that time.  In any event, because this claim is being remanded for additional development, the Board finds that, on remand, the RO/AMC also should attempt to obtain the Veteran's VA treatment records dated since April 2009.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all VA treatment records which have not been obtained already, to include all records dated since April 7, 2009.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his low back disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability, if diagnosed, is related to active service or any incident of service, to include a March 1953 injury which was noted in his service medical records.  A complete rationale must be provided for any opinions expressed.

3.  Thereafter, readjudicate the Veteran's claim of service connection for a low back disability.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

